Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 1 of 15 Page ID #:1986




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   STEPHEN H. BAFFORD et al.,                  Case №. 2:18-cv-10219-ODW (Ex)
12                      Plaintiffs,
13         v.                                    ORDER GRANTING DEFENDANTS’
                                                 MOTION TO DISMISS [40] [42]
14   NORTHROP GRUMMAN
15   CORPORATION et al.,
                        Defendants.
16
17
18                                    I.   INTRODUCTION
19         Plaintiffs Stephen H. Bafford (“Bafford”), Laura Bafford, and Evelyn L. Wilson
20   (“Wilson”) (collectively, “Plaintiffs”) for themselves and on behalf of all similarly
21   situated participants in and beneficiaries of the Northrop Plan under the Employee
22   Retirement Income Security Act (“ERISA”), bring this action against Northrop
23   Grumman Corporation (“NGC”), the Administrative Committee of the Northrop
24   Grumman Pension Plan (the “Committee”), and Alight Solutions LLC, formerly known
25   as Hewitt Associates LLC (“Hewitt”) (collectively, “Defendants”) for equitable relief,
26   and recovery of statutory penalties for Defendants’ failure to comply with ERISA’s
27   disclosure requirements.     (First Am. Compl. (“FAC”) ¶¶ 4–11, ECF No. 32.)
28   Defendants now seek dismissal of all of Plaintiffs claims. (Hewitt’s Mot. to Dismiss.
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 2 of 15 Page ID #:1987




 1   (“Hewitt’s Mot.”), Northrop’s Mot. to Dismiss (“Northrop’s Mot.”), ECF Nos. 40, 42.)
 2   For the reasons that follow, the Court GRANTS Defendants’ Motion, and DISMISSES
 3   Plaintiffs’ claims One, Two, Three, and Six WITHOUT PREJUDICE and
 4   DISMISSES Plaintiffs’ claims Four and Five WITH PREJUDICE.1
 5                             II.     FACTUAL BACKGROUND
 6          NGC is a Delaware corporation and sponsor of the Northrop Grumman Pension
 7   Plan (“Plan”). (FAC ¶¶ 8, 15.) The Plan, in turn, is comprised of a number of sub-
 8   plans, including the Northrop Grumman Retirement Plan and the Grumman Pension
 9   Plan, which are both at issue. (FAC ¶ 15.) The Committee is the Plan administrator of
10   the sub-plans at issue. (FAC ¶ 9.)
11          The Plan is a defined benefit pension plan, and accordingly, each participating
12   employee is entitled to a fixed periodic payment during retirement, which is based on a
13   pension calculation formula set forth in the applicable sub-plan. (FAC ¶ 15.) Prior to
14   July 1, 2003, each NGC sub-plan used a “final average pay” formula to calculate
15   benefits. (FAC ¶ 16.) Under that formula, a participant’s pension was calculated based
16   on factors, including their years of service, and the average rate of annual salary during
17   their highest three years of salary out of the last ten years that they were a covered
18   employee under the plan. (FAC ¶ 16.) Effective July 1, 2003, the Plan converted to a
19   “cash balance” formula, accordingly, participants who accrued benefits before the cash
20   balance conversion continued to be entitled to have those benefits calculated under the
21   “final average pay” formula. (FAC ¶¶ 16, 17.)
22          Consequently, employees who separated from NGC but later returned were
23   credited for their years of service during their second period of employment for
24   purposes of benefit vesting and early retirement credit. (FAC ¶ 18.) However, their
25   annual salaries from their second period of employment are not considered for the “final
26
27
     1
       After considering the papers filed in connection with the Motion, the Court deemed the matter
28   appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.


                                                   2
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 3 of 15 Page ID #:1988




 1   average pay” formula calculation. (FAC ¶ 18.) Instead, their highest three years of
 2   salary, from their first period of employment, are considered. (FAC ¶ 18.)
 3         To help participants determine their retirement benefits, the Committee
 4   contracted with Hewitt to operate the Northrop Grumman Benefits Center, the Plan
 5   website, and issue pension benefit statements and other communications. (FAC ¶ 11.)
 6   Hewitt’s services included operating an online platform that allowed participants to
 7   request statements of their accrued pension benefits based on potential future
 8   employment termination dates and benefit commencement dates. (FAC ¶ 14.)
 9         Both Bafford and Wilson initially worked for NGC, left NGC, and then returned
10   to NGC. (FAC ¶¶ 23, 24, 26, 27, 29.) During their first employment period with NGC,
11   they both accrued benefits under the Plan.       (FAC ¶ 25.)      During their second
12   employment period with NGC, they also continued to accrue service credit towards
13   early retirement under the Plan. (FAC ¶ 18.)
14         During their second employment period with Northrop, Bafford and Wilson both
15   requested and received statements of their accrued benefits under the Plan. (FAC ¶¶
16   36, 37, 39, 40.) These statements came on Northrop letterhead, and advised them that
17   more information was available by calling the Northrop Grumman Benefits Center or
18   consulting a Northrop Grumman website. (FAC ¶¶ 11, 44, 45, 49, 50, 53.) Based on
19   specific inputs provided by the participants, Hewitt would estimate their prospective
20   benefits and then mail the requested information to the participants. (FAC ¶¶ 22, 37,
21   76.) Each statement that Bafford received from Hewitt showed a 100 percent joint-and-
22   survivor annuity benefit of over $2,000 per month. (FAC ¶ 37.) Similarly, Ms. Wilson
23   also received statements that presented a 50 percent joint-and-survivor annuity benefits
24   of $1,412.78 and $101.72, which was based on Ms. Wilson’s second period of
25   employment salary. (FAC ¶ 39, Pls.’ Opp’n to Defs.’ Mot. (“Opp’n”) 5, ECF No. 49.)
26         Bafford retired on October 1, 2016, and began receiving $2,114.41 in monthly
27   benefits. (FAC ¶ 43.) However, in December 2016, Hewitt discovered that it had
28   incorrectly calculated his benefits and informed him via “recalculation notice” that his


                                                3
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 4 of 15 Page ID #:1989




 1   corrected monthly benefit amount was $807.89. (FAC ¶ 50.) Similarly, Wilson retired
 2   on February 1, 2014, and began receiving her benefits in the amount of $1,747.47 per
 3   month. (FAC ¶ 41.) In February 2017, Hewitt also informed Wilson that it had
 4   incorrectly calculated her benefits and informed her that her corrected monthly benefit
 5   amount was $823.93. (FAC ¶ 53; Opp’n 7.) Defendants then demanded that Wilson
 6   repay over $35,000 in overpayment. (FAC ¶ 55.)
 7         The “recalculation notices” sent by Defendants to Plaintiffs explained that the
 8   prior benefit calculations were incorrectly calculated. (FAC ¶ 51.) Specifically, their
 9   annual salaries from their second period of employment were incorrectly factored in the
10   “final average pay” formula. (FAC ¶ 51.) Instead, their annual salaries from their first
11   employment period with Northrop should have been factored into the “final average
12   pay” formula. (FAC ¶ 51.)
13         Accordingly, Plaintiffs assert that Defendants violated their duty to provide
14   complete and accurate information regarding participants’ benefits.          Therefore,
15   Plaintiffs assert the following claims: (1) Defendants breached their fiduciary duties
16   under ERISA § 404(a); (2) the Committee violated ERISA §105; (3) in the alternative
17   to breaching its fiduciary duties, Hewitt committed professional negligence; (4) Hewitt
18   committed negligent misrepresentation; and (5) Defendants engaged in a prohibited
19   transaction under ERISA § 406(a). (FAC ¶¶ 71, 77, 85, 91, 94, 106.) Defendants now
20   seek dismissal of all Plaintiffs’ claims.
21                                 III.   LEGAL STANDARD
22         Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal
23   theory or the absence of sufficient facts alleged under a cognizable legal theory.”
24   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “To survive a
25   motion to dismiss . . . under Rule 12(b)(6), a complaint generally must satisfy only the
26   minimal notice pleading requirements of Rule 8(a)(2)”—a short and plain statement of
27   the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ. P.
28   8(a)(2). The “[f]actual allegations must be enough to raise a right to relief above the


                                                 4
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 5 of 15 Page ID #:1990




 1   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
 2   “complaint must contain sufficient factual matter, accepted as true, to state a claim to
 3   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
 4   quotation marks omitted). “A pleading that offers ‘labels and conclusions’ or ‘a
 5   formulaic recitation of the elements of a cause of action will not do.’” Id. (citing
 6   Twombly, 550 U.S. at 555).
 7         Whether a complaint satisfies the plausibility standard is “a context-specific task
 8   that requires the reviewing court to draw on its judicial experience and common sense.”
 9   Id. at 679. A court is generally limited to the pleadings and must construe “[a]ll factual
10   allegations set forth in the complaint . . . as true and . . . in the light most favorable to
11   [the plaintiff].” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). But a
12   court need not blindly accept conclusory allegations, unwarranted deductions of fact,
13   and unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988
14   (9th Cir. 2001).
15         Where a district court grants a motion to dismiss, it should generally provide
16   leave to amend unless it is clear the complaint could not be saved by any amendment.
17   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
18   1031 (9th Cir. 2008).
19                                     IV.    DISCUSSION
20   A.    Whether Plaintiffs Plausibly Allege An Actionable Misrepresentation Claim
21         Plaintiffs allege that NGC and the Committee breaching their fiduciary duties and
22   violated section 1104(a) by failing to ensure that they or their delegees provided
23   Plaintiffs with complete and accurate information regarding the Plaintiffs’ benefit
24   amounts. (FAC ¶ 71.)
25         Under ERISA § 404(a), fiduciaries have the following duties: the duty of loyalty,
26   the duty of prudence, the duty to diversify investments, and the duty to act in accordance
27   with the governing plan documents and instruments. 29 U.S.C. § 1104(a)(1). With
28   respect to the duty of prudence, a fiduciary must act “with the type of ‘care, skill,


                                                  5
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 6 of 15 Page ID #:1991




 1   prudence, and diligence under the circumstances’ not of a lay person, but of one
 2   experienced and knowledgeable with these matters.” Tibble v. Edison Int’l, 729 F.3d
 3   1110, 1133 (9th Cir. 2013). Accordingly, in every case charging breach of an ERISA
 4   fiduciary duty, the threshold question is not whether actions of some person employed
 5   to provide services under plan adversely affected the plan beneficiary’s interest, but
 6   whether that person was acting as fiduciary, in that he or she was performing a fiduciary
 7   function, when taking action subject to complaint. Pegram v. Herdrich, 530 U.S. 211,
 8   226 (2000).
 9         “[F]iduciaries breach their duties if they mislead plan participants or misrepresent
10   the terms or administration of a plan.” Barker v. Am. Mobil Power Corp., 64 F.3d 1397,
11   1403 (9th Cir. 1995).     “An ERISA fiduciary has an affirmative duty to inform
12   beneficiaries of circumstances that threaten the funding of benefits.” Id. (citation
13   omitted). “A fiduciary has an obligation to convey complete and accurate information
14   material to the beneficiary’s circumstance, even when a beneficiary has not specifically
15   asked for the information.” Id. (citation omitted).
16      1. Whether Plaintiffs Sufficiently Alleges That NGC Breached Its Fiduciary
17         Duty By Failing To Monitor
18         Plaintiffs assert that NGC failed to monitor the performance of the Committee,
19   and consequently, has breached its fiduciary duties. (FAC ¶ 8.) Specifically, Plaintiffs
20   assert that they have plausibly alleged systematic calculation errors, which “could not
21   have slipped below the radar of adequate monitoring.” (FAC ¶¶ 32–40; Opp’n 9.)
22   However, NGC disagrees. NGC argues that Plaintiffs failed to adequately allege that
23   NGC did not review the Committee’s performance at reasonable intervals, and thereby,
24   ensuring compliance with the Plan’s terms and statutory standards. (Reply in Supp. of
25   Northrop Mot. (“Reply”) 2, ECF No. 52.) Accordingly, the court now addresses the
26   Parties’ arguments.
27         “Under ERISA, fiduciaries have a limited duty to monitor and review the
28   performance of their appointed fiduciaries. In particular, appointing fiduciaries should


                                                 6
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 7 of 15 Page ID #:1992




 1   review the performance of their appointees at reasonable intervals and in such a manner
 2   as may be reasonably expected to ensure that their performance has been in compliance
 3   with the terms of the plan and statutory standards.” In re Computer Scis. Corp. Erisa
 4   Litig., 635 F. Supp. 2d 1128, 1144 (C.D. Cal. 2009), aff’d sub nom. Quan v. Computer
 5   Scis. Corp., 623 F.3d 870 (9th Cir. 2010). Accordingly, to plausibly allege that a
 6   defendant has breached its duty to monitor, plaintiff must at the very least allege facts
 7   demonstrating that defendant: (1) failed to evaluate their appointees performance, or to
 8   have a system in place for doing so; (2) failed to ensure that the monitored fiduciaries
 9   had a prudent process in place for evaluating the Plan’s administrative fees and ensuring
10   that the fees were competitive; and (3) failed to remove appointees whose performance
11   was inadequate. Marshall v. Northrop Grumman Corp., No. 16-cv-06794-AB (JCx),
12   2017 WL 2930839, at *11 (C.D. Cal. Jan. 30, 2017) (holding that such allegations are
13   sufficient to state a claim for failure to monitor.)
14         Here, Plaintiffs merely allege that NGC breached its duty to monitor by failing
15   to address systemic calculation errors, which permitted Hewitt to provide Plaintiffs with
16   inaccurate pension benefit statements. (See FAC ¶¶ 32–40.) Plaintiffs make no other
17   allegations to support their assertion that NGC failed to monitor. Instead, Plaintiffs
18   argue that they are not required to plead any further facts addressing the processes used
19   to manage the plan. (See Opp’n 10.) Thus, Plaintiffs assert that the facts they have
20   alleged support “a reasonable inference that either NGC entirely failed to review the
21   performance of the Committee” or “any review it conducted was inadequate,” even
22   without specifically alleging such in the FAC. (Opp’n 10.)
23         Plaintiffs cite Braden v. Wal-Mart Stores, Inc., 588 F.3d 585 (8th Cir. 2009) in
24   support of their argument. However, the Court finds this case inapposite. In Braden,
25   Plaintiffs claim involved retail-class mutual funds, and alleged that the retail-class
26   mutual funds paid kickbacks to the plan’s trustee. Id. at 594–95. Whereas here,
27   Plaintiffs allege that NGC failed to monitor systemic calculations errors. (See FAC ¶¶
28   32–40.) Consequently, without more, the Court declines to adopt such an inference


                                                   7
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 8 of 15 Page ID #:1993




 1   asserted by Plaintiffs. Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d
 2   990, 996–97 (9th Cir. 2014) (“plaintiffs cannot offer allegations that are merely
 3   consistent with their favored explanation.” Rather “[s]omething more is needed, such
 4   as facts tending to exclude the possibility that the alternative explanation is true.”).
 5          Accordingly, the Court finds that Plaintiffs’ FAC fails to plausibly allege that
 6   NGC failed to review the performance of the Committee at reasonable intervals and in
 7   such a manner as may be reasonably expected to ensure that its performance was in
 8   compliance with the terms of the plan and statutory standards.2 Therefore, Plaintiffs’
 9   claim that NGC violated ERISA section 404(a), 29 U.S.C. section 1104(a) fails.
10          Accordingly, Defendants’ request to dismiss Plaintiffs’ first cause of action
11   against NGC and the Committee is GRANTED WITHOUT PREJUDICE.
12       2. Whether Plaintiffs Sufficiently Alleges that Hewitt Committed a Fiduciary
13          Act that Imputed a Breach of Fiduciary Duty Upon the Committee
14          At issue is whether Hewitt’s calculation of Plaintiffs’ future benefits and
15   communication of those estimates to Plaintiffs were either a discretionary or fiduciary
16   act that serves as a basis for the Committee’s derivative liability. (Northrop’s Mot. 13–
17   14.) Defendants assert that providing benefit calculations is not a fiduciary act by law,
18   and accordingly, they did not breach their fiduciary duties when Hewitt provided
19   inaccurate benefit calculations. (Northrop’s Mot. 11.) Whereas, Plaintiffs argue that
20   Hewitt did function as a fiduciary in preparing the erroneous benefit calculations.
21   (Opp’n 12–13.)
22          In every case charging breach of ERISA fiduciary duty, the threshold question is
23   not whether actions of some person employed to provide services under plan adversely
24   affected the plan beneficiary’s interest, but whether that person was acting as fiduciary,
25   in that he or she was performing a fiduciary function, when taking action subject to
26
     2
27     Even if Plaintiffs had made plausible allegations, the Court remains unconvinced that two
     individual instances of repeated miscalculations establish a failure to monitor on the behalf of NGC.
28   Here, it appears that Plaintiffs are attempting to fit a circle peg into a square hole.


                                                       8
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 9 of 15 Page ID #:1994




 1   complaint. Pegram, 530 U.S. at 226. To determine whether a party is acting as an
 2   ERISA fiduciary, the relevant inquiry is whether the party exercised “discretionary
 3   authority or discretionary control” as to the management or administration of a plan. 29
 4   U.S.C. § 1002(21)(A); CSA 401(K) Plan v. Pension Professionals, Inc., 195 F.3d 1135,
 5   1138 (9th Cir. 1999) (stating that “third-party administrators are not fiduciaries if they
 6   merely perform ministerial functions, including the preparation of financial reports”).
 7         The Committee asserts that it did not breach any fiduciary duties when Hewitt
 8   provided Plaintiffs with inaccurate pension benefit estimates. (Hewitt’s Mot. 6–8;
 9   Northrop’s Mot. 9.) Plaintiffs oppose the motions by arguing that Hewitt did act as a
10   fiduciary in preparing the erroneous benefit statements. (Opp’n 13.) In support of its
11   argument, Plaintiffs assert that “Plan administrators perform a fiduciary function when
12   they provide information to help ‘beneficiaries make an informed choice’ about their
13   plan benefits.” (Opp’n 13.) To support this assertion, Plaintiffs cite to King, which
14   they believe defeats the conclusion that “the Plan’s name fiduciary, the Committee,
15   shed[s] its fiduciary status when its agents provided erroneous benefit statements to
16   Plaintiffs.” (Opp’n 13 (citing King v. Blue Cross & Blue Shield of Ill., 871 F.3d 730
17   (9th Cir. 2017).) The Court disagrees. Plaintiffs fail to demonstrate that facts and legal
18   issues in King are analogous to those present in this case. For example, benefits
19   calculations pursuant to a plan formula was not at issue in King. Instead, in King, the
20   fiduciary provided a misleading summary of modifications to the plan’s terms, which
21   left the plaintiff uncertain as to whether the plan contained a lifetime cap on health
22   benefits. King, 871 F.3d at 744–45.
23         Plaintiffs also cite to Varity for the proposition that “[c]onveying information
24   about the likely future of plan benefits is a fiduciary function.” (Opp’n 2, 17 (citing
25   Varity Corp. v. Howe, 516 U.S. 489, 502 (1996).)             However, Varity involved
26   communications, made to defraud plan participants through “trickery” and “deliberate
27   deception,” about the future of an entire plan. Varity Corp., 516 U.S. at 492, 494. Here,
28



                                                 9
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 10 of 15 Page ID #:1995




  1   Hewitt simply provided miscalculations of benefits. Hence, the Court declines to
  2   extend the reasoning of Varity to the present facts and circumstances.
  3          The facts in this matter are much more analogous to Lebahn and Livick, which
  4   are cited by Defendants.3 (Northrop’s Mot. 12.) In Lebahn and Livick, the Tenth Circuit
  5   and First Circuit held that simply calculating benefits or providing estimates of benefits
  6   are not fiduciary functions because such actions do not include the exercise of
  7   “discretionary authority” or “discretionary control” as to the management or
  8   administration of a plan. See Lebahn v. Nat’l Farmers Union Uniform Pension Plan,
  9   828 F.3d 1180, 1186 (10th Cir. 2016); Livick v. Gillette Co., 524 F.3d 24, 29–30 (1st
 10   Cir. 2008). Here, as in both Lebahn and Livick, Hewitt simply miscalculated Plaintiffs’
 11   pension benefits and provided those miscalculations to Plaintiffs.4                      Accordingly,
 12   Hewitt’s miscalculation cannot be the basis for the Committee’s breach of fiduciary
 13   duty because “with no fiduciary function involved, there can be no breach of fiduciary
 14   duty.” Livick, 524 F.3d at 30; see also Pegram, 530 U.S. at 226. Therefore, Plaintiffs
 15   have failed to adequately allege a cognizable legal theory of liability that can be imputed
 16   upon the Committee.
 17          Finding      that    Hewitt’s     miscalculations       and     communication         of    those
 18   miscalculations did not constitute a fiduciary act; The Committee’s and Hewitt’s motion
 19   to dismiss Plaintiffs’ first and second cause of action is GRANTED WITHOUT
 20   PREJUDICE.
 21
 22
 23
      3
 24     Neither Plaintiffs nor Defendants cite a Ninth Circuit opinion which addresses whether a purely
      pension benefit miscalculation and communication of that miscalculation constitutes a breach of
 25   fiduciary duties. Accordingly, the Court turns to other Circuit Courts holdings.
 26
      4
        Plaintiffs allege that Hewitt established its own policies and procedures in calculating the benefits,
      but fails to identify any specific policies and procedures allegedly used by Hewitt. (See generally
 27   FAC.) Accordingly, Plaintiffs have failed to satisfy the pleading standard by merely offering labels
      and conclusions, and a formulaic recitation of the elements of a cause of action. Iqbal, 556 U.S. at
 28   678 (citing Twombly, 550 U.S. at 555).


                                                         10
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 11 of 15 Page ID #:1996




  1   B.    Whether Plaintiffs Adequately Allege Violations of ERISA Section 105(a)
  2         At issue is whether the Committee violated its obligations under ERISA section
  3   105(a) when it provided or allowed Hewitt to provide inaccurate pension benefit
  4   statements to Plaintiffs. (Opp’n 24–25.) The Committee argues there are two problems
  5   with Plaintiffs’ claim pursuant to section 105. (Northrop’s Mot. 18–19.) First, Plaintiffs
  6   did not submit a written request for a statement. Second, Plaintiffs merely allege that
  7   administrators provided inaccurate statements–not that they failed to provide one.
  8         ERISA section 105(a) requires that a Plan Administrator provide participants
  9   with a “pension benefit statement” (i) every three years or (ii) upon written request. 29
 10   U.S.C. § 1025(a)(1)(B)(i)–(ii). However, “[u]sing an interactive website to make a
 11   request for a pension statement does not amount to a written request under ERISA §
 12   105, 29 U.S.C. § 1025.” Wilson v. Bank of Am. Pension Plan for Legacy Companies,
 13   No. 18-CV-07755-TSH, 2019 WL 2549044, at *3 (N.D. Cal. June 20, 2019).
 14   Accordingly, such conduct of providing internet-based pension request statements is
 15   beyond the scope of ERISA section 105(a). Id. (concluding that congressional failure
 16   “to say that statement requests can also be made electronically dooms the argument that
 17   using [websites] to request statements constitutes a “written” request.”)
 18         Here, Plaintiffs only specifically state that they used an online platform to request
 19   pension benefit statements. (FAC ¶¶ 36, 39, 40.) Plaintiffs do not specify whether they
 20   actually made any written requests, other than their online request.          (See FAC.)
 21   Consequently, Plaintiffs have failed to adequately plead a cause of action in accordance
 22   with ERISA section 105(a). Wilson, 2019 WL 2549044, at *3. Therefore, Plaintiffs
 23   third cause of action against the Committee fails and is DISMISSED WITHOUT
 24   PREJUDICE.
 25   C.    Whether Plaintiffs’ State Law Claims Are Preempted By ERISA
 26         At issue is whether Plaintiffs’ state law claims of professional negligence and
 27   negligent misrepresentation are preempted by ERISA.                Plaintiffs argue that
 28   “California’s law of negligence are not preempted because these laws do not act


                                                 11
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 12 of 15 Page ID #:1997




  1   ‘immediately and exclusively’ on ERISA plans, and the existence of an ERISA plan is
  2   not essential to these laws’ operation.” (Opp’n 35.) Whereas Hewitt argues that
  3   Plaintiffs’ state laws claims are preempted because they are “connected with” or “refer
  4   to” the ERISA Plan. (Hewitt’s Mot. 11–12.) For the reasons to follow, the Court agrees
  5   that Plaintiffs’ state-law claims are preempted by ERISA. (Hewitt’s Mot. 12–16.)
  6         ERISA “supersede[s] any and all State laws insofar as they may now or hereafter
  7   relate to any employee benefit plan . . .” ERISA § 514(a), 29 U.S.C. § 1144(a).
  8   Nevertheless, the Court of Appeals noted that “the Supreme Court has instructed that a
  9   law relates to an employee benefit plan if it has either a connection with or reference to
 10   such a plan.” Paulsen v. CNF, Inc., 559 F.3d 1061, 1082 (9th Cir. 2009) (citation and
 11   quotation marks omitted). With regards to “reference to,” “[t]o determine whether a
 12   law has a forbidden reference to ERISA plans, we ask whether (1) the law acts
 13   immediately and exclusively upon ERISA plans, or (2) the existence of ERISA plans is
 14   essential to the law’s operation.” Id. (citations and quotation marks omitted).
 15         Here as in Paulsen, there is no “reference to” preemption because “[t]he
 16   Employees’ professional negligence claims are based on common law negligence
 17   principles and California Civil Code §§ 1708 and 1714(a). These laws do not act
 18   ‘immediately and exclusively’ on ERISA plans, and the existence of an ERISA plan is
 19   not essential to these laws’ operation.” Id. Accordingly, the Court finds that “reference
 20   to” preemption is inapplicable.
 21         The second part of this inquiry is whether the state law has a “connection with”
 22   an employee benefit plan. Id. The Ninth Circuit has “employed a ‘relationship test’ in
 23   analyzing ‘connection with’ preemption, under which a state law claim is preempted
 24   when the claim bears on an ERISA-regulated relationship, e.g., the relationship between
 25   plan and plan member, between plan and employer, [or] between employer and
 26   employee.” Id. (quoting Providence Health Plan v. McDowell, 385 F.3d 1168, 1172
 27   (9th Cir. 2004)). In Paulsen, the Ninth Circuit held employees’ state law claims are not
 28   preempted by ERISA when “the duty giving rise to the negligence claim runs from . . .


                                                 12
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 13 of 15 Page ID #:1998




  1   a non-fiduciary service provider.”       559 F.3d at 1083. In comparison, in General
  2   American Life Insurance Co. v. Castonguay, the Ninth Circuit held a state law claim
  3   was preempted by ERISA because it arose out of a relationship ERISA regulates. 984
  4   F.2d 1518, 1522 (9th Cir. 1993). “Stated another way, where ‘the existence of [an
  5   ERISA] plan is a critical factor in establishing liability’ under a state cause of action,
  6   the state law claim is preempted.” Wise v. Verizon Commc’ns, Inc., 600 F.3d 1180,
  7   1190 (9th Cir. 2010) (citing Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 144
  8   (1990)).
  9         Here, the conduct giving rise to Plaintiffs’ claims is an alleged miscalculation of
 10   Plaintiffs’ pension benefits. Thus, but for the Plan, Plaintiffs’ entitlement to a pension
 11   benefit consistent with its terms and Hewitt’s role in calculating benefits under the Plan,
 12   Plaintiffs would have no claim against Hewitt. Here, unlike Paulsen, a relationship
 13   between “plan and plan member” is directly at issue. Moreover, the existence of the
 14   Plan is a critical factor in establishing liability under California state law, and therefore,
 15   the California state law claims are preempted. Wise, 600 F.3d at 1190. (finding that
 16   Plaintiff’s state law claims were preempted because she had to allege the existence of
 17   an ERISA plan to state her claims under state law). Accordingly, the Court finds that
 18   Plaintiffs’ claims have a “connection with” an ERISA Plan, and thus preempted.
 19   Therefore, the Court GRANTS Hewitt’s Motion and DISMISSES Plaintiff’s Fourth
 20   and Fifth Causes of Action WITH PREJUDICE.
 21   D.    Whether Plaintiffs Adequately Allege Violation of ERISA Section 406(a)
 22         At issue is whether the compensation paid by the Committee to Hewitt was
 23   unreasonable, and thus, violated ERISA section 406(a). Plaintiffs alleges that Hewitt’s
 24   services were worth zero and any compensation above zero was unreasonable. (FAC
 25   ¶ 106.) Defendants in response argue that Plaintiffs have provided insufficient facts to
 26   plausibly state a prohibited transaction claim pursuant to ERISA section 406(a).
 27   (Hewitt’s Mot. 21–22; Northrop’s Mot. 21–22.)
 28



                                                   13
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 14 of 15 Page ID #:1999




  1         ERISA section 502(a)(3), authorizes a plan participant to file suit to obtain
  2   injunctive and other appropriate equitable relief from a violation of ERISA. 29 U.S.C.
  3   § 1132(a)(3). To state a claim under Section 502(a)(3) against a non-fiduciary, “a
  4   plaintiff who is a ‘participant, beneficiary, or fiduciary’ must prove both (1) that there
  5   is a remediable wrong, i.e., that the plaintiff seeks relief to redress a violation of ERISA
  6   or the terms of a plan, see Mertens v. Hewitt Assocs., 508 U.S. 248, 254 (1993); and (2)
  7   that the relief sought is ‘appropriate equitable relief,’ 29 U.S.C. § 1132(a)(3)(B).”
  8   Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 954 (9th Cir. 2014). Moreover,
  9   under Harris, the non-fiduciary must have “actual or constructive knowledge” of the
 10   circumstances that rendered any prohibited transaction wrongful. Harris Tr. & Sav.
 11   Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 251 (2000).
 12         Accordingly, ERISA section 406(a) begins with the premise that virtually all
 13   transactions between a plan and a party in interest are prohibited, unless a statutory or
 14   administrative exemption applies. Kanawi v. Bechtel Corp., 590 F. Supp. 2d 1213, 1222
 15   (N.D. Cal. 2008). A “party in interest” is defined broadly to include “any fiduciary, a
 16   person providing services to the plan, an employer whose employees are covered by the
 17   plan, and certain shareholders and relatives.” Id. at 1222 (citing Chao v. Hall Holding
 18   Co., Inc., 285 F.3d 415, 424 (6th Cir.2002)); 29 U.S.C. § 1102(14). ERISA section
 19   408(b) then provides for a broad array of statutory and administrative exemptions for
 20   section 406(a). Included is an exemption that permits a fiduciary to make “reasonable
 21   arrangements with a party in interest” for “services necessary for the establishment or
 22   operation of the plan” so long as “no more than reasonable compensation is paid
 23   therefor.” 29 U.S.C. § 1108(b)(2).
 24         Here, Plaintiffs allege that the Committee paid compensation to Hewitt for
 25   services that included providing Plan participants with pension benefit statements.
 26   (FAC ¶ 104.)      However, Plaintiffs allege that the statements provided to Plan
 27   participants by Hewitt were inherently unreliable and unfit for their purpose of notifying
 28   participants of the amount of their accrued benefits. (FAC ¶ 105.) Therefore, Plaintiffs


                                                  14
Case 2:18-cv-10219-ODW-E Document 68 Filed 01/07/20 Page 15 of 15 Page ID #:2000




  1   assert that Hewitt should not be compensated for its services and any compensation was
  2   unreasonably high pursuant to 29 U.S.C. section 1106. (FAC ¶ 106).
  3         However, the Court finds that Plaintiffs pleading is insufficient. First, pursuant
  4   to Harris, Plaintiffs have failed to allege that Hewitt had either “actual or constructive
  5   knowledge” of the circumstances that rendered the prohibited transaction wrongful. See
  6   Harris, 530 U.S. 238, 251 (2000). Second, Hewitt is a “party in interest” that provided
  7   services necessary for the operation of the plan, and accordingly, the activity alleged
  8   falls squarely within the statutory and administrative exemptions of ERISA section
  9   408(b) for section 406(a). See 29 U.S.C. § 1108(b)(2). Therefore, Defendants motion
 10   to dismiss Plaintiffs’ sixth cause of action is GRANTED WITHOUT PREJUDICE.
 11                                    V.    CONCLUSION
 12         For the reasons discussed above, the Court GRANTS Hewitt’s Motion and
 13   DISMISSES WITH PREJUDICE Plaintiffs’ Fourth and Fifth claims. (ECF No. 40.)
 14   However, the Court DISMISSES WITHOUT PREJUDICE Plaintiffs’ First, Second,
 15   Third, and Sixth cause of actions because the Court does not find that amendment would
 16   be futile. (ECF Nos. 40, 42.) It is conceivable, according to the facts of the case, that
 17   Plaintiffs could allege facts to establish ERISA violations. Accordingly, the Court
 18   GRANTS Plaintiffs leave to amend their Complaint and refile no later than 21 days
 19   from the date of this order.
 20
 21         IT IS SO ORDERED.
 22
 23         January 7, 2020
 24
 25                                  ____________________________________
 26                                           OTIS D. WRIGHT, II
                                      UNITED STATES DISTRICT JUDGE
 27
 28



                                                 15
